Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 71-100 are pending in this application.
	Claims 85-98 stand withdrawn from further consideration as being directed to non-elected invention.  Claims 71-84 and 99-10 will presently be examined.
The terminal disclaimer filed on 11/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
(1) any patent granted on pending application number 16/389,272, 
(2) prior patent numbers 7,612,109, 9,376,505, 10,519,252, and 11,123,321  
has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	In view of said terminal disclaimer filed on 11/18/2021, all outstanding nonstatutory double patenting grounds of rejection are withdrawn.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71-84 and 99-100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 71, filed on 6/4/2019, recites features that were not disclosed in the originally filed disclosure of this or any of the earlier filed applications for which benefit is claimed.  The previously undisclosed features that fail to comply with the written description requirement are noted in the text box below (emphasized in bold):

71.  A composition comprising at least one iron (III) carbohydrate complex, said iron (III) carbohydrate complex comprising:
[AltContent: textbox (at least one oxidized maltodextrin ligand, wherein the number of glucose moieties per gluconic acid moiety in said oxidized maltodextrin ligand ranges from about 5 to about 20; )]Iron (III) hydroxide; and
wherein iron is present in an amount ranging from 20 to 35% by weight, relative to said iron (III) carbohydrate complex and
wherein said iron (III) complex has a weight average molecular weight ranging from 118 kDa to 271 kDa.  
	
The specification does not disclose any information about the ligand in the manner described in the current claims, and a person skilled in the art would not have recognized that the inventors had possession of the claimed invention.
Applicant’s remarks filed with the amendment of 6/4/2019 argue that support for the claims “can be found throughout the specification, including Examples 1-8, and in the original claims as filed.”  
Original claims filed on 4/19/2019
	Original claims 1-11 provide no description as to the number of glucose moieties per gluconic acid moiety.  
Claims filed as preliminary amendment of 4/19/2019
Claim 12: the complex is claimed as an iron carboxypolymaltose complex, which is a polynuclear iron (III)-hydroxide 4(R)-(poly-(1→4)-O-α-glucopyranosyl)-oxy-2(R),3(S),5(R),6-tetrahydroxy-hexanonate having a weight average MW in the range of from 80 kDa to 400 kDa.
	Originally filed specification
	The specification discloses the problem or difficulty in the prior art solved by Applicant’s invention (page 1, lines 17-25): 
Prior art iron preparation is not easily sterilized (only stable up to 100 °C)
Toxicity, anaphylactic shocks induced by dextran
Stability for “high applicable dosage and high rate of application”
The specification discloses that the problem is “solved” by a water soluble iron carbohydrate, which is obtainable from an aqueous solution of an iron (III) salt and an aqueous solution of the oxidation product of one or more maltodextrins, where, when one maltodextrin is applied, its DE lies between 5 and 20 (no “about” modifier), and when a mixture of several maltodextrins is applied, the DE of the mixture lies between 5 and 20 (no “about” modifier) and the DE of each individual maltodextrin in the mixture lies between 2 and 40 (no “about” modifier) (paragraph bridging pages 1-2).  
The specification also discloses a preferable embodiment wherein 80-100% of one aldehyde group per molecule of maltodextrin is oxidized (page 2, last paragraph).  Degree of depolymerization is “kept at a minimum” and “[o]nly theoretically it is assumed that the oxidation occurs mainly at the terminal aldehyde group … of the maltodextrin molecule” (page 3, lines 5-8).  
	The claim features at issue are presented again for discussion:[AltContent: textbox (at least one oxidized maltodextrin ligand, wherein the number of glucose moieties per gluconic acid moiety in said oxidized maltodextrin ligand ranges from about 5 to about 20; )]
The consequence of the above claim features as it pertains to written description is as follows:
(1) There is no starting material maltodextrin DE features as discussed previously, so the presently claimed oxidized maltodextrin ligand is broader than the oxidized maltodextrin that was disclosed in the specification to complex with an iron (III) salt.  The specification disclosed solving the prior art problem of toxicity, stability to heat sterilization, high dosage and high rate of application by using a maltodextrin having the aforementioned DE features.  Danielson1 is evidence that “[d]ifferences in core size and carbohydrate chemistry determine pharmacologic and biologic differences” of IV iron agents such as clearance rate, iron release rate, maximum tolerated dose, and rate of infusion (page S93, left column, first paragraph).  
(2) The iron (III) carbohydrate complex reads on a single ligand (“at least one”), but the originally filed disclosure conveyed oxidation product of maltodextrin, which did not have specificity as to the number of ligands. Thus, this is adding a feature to the invention that was not originally disclosed and not reasonably conveyed.  
(3) The ratio of glucose moiety per gluconic acid moiety of “from about 5 to about 20” is readable on (a) a ligand that is oxidized terminally and elsewhere, and (b) a ligand that is broader than oxidized maltodextrin having the aforementioned DE features because of the additional range added by “about.”  
Therefore, a person skilled in the art would not have recognized in the disclosure a description of the invention defined by the claims.  The disclosure asserts overcoming prior art problems and difficulty by delivering a less toxic, more stable, and higher dosage form of iron (III) carbohydrate complex by utilizing maltodextrin having the aforementioned DE features prior to oxidation, so those DE features are part of the solution, i.e. part of the invention.  The current claims seek to divorce the claimed iron (III) carbohydrate complex from what was originally disclosed by reciting the complex in similar but substantially broader claim language.     
Applicant’s arguments and declaration filed on 11/18/2021 have been given due consideration but they were deemed unpersuasive for three different reasons:  
(1) DE and DP2 are not necessarily related as DP = 100/DE 
	Philipp asserts in the declaration filed on 11/18/2021 that DE and DP are related by the equation DP = 100/DE, and for starting maltodextrin having DE between 5 and 20, the number of glucose moieties per gluconic acid moiety in the oxidized maltodextrin would be between 4 and 19 (Table 1 of the declaration).  Applying the same DP = 100/DE relationship, Philipp asserts 1.5 to 49 glucose moieties per gluconic acid moiety in the oxidized maltodextrin when a mixture of several maltodextrins is the starting material (Table 2 of the declaration).   Applying the same DP = 100/DE relationship, Philipp asserts further that the working examples of the specification disclose 4.5 to 17.5 glucose moieties per gluconic acid moiety in the oxidized maltodextrin (Table 3).  
	The declaration is based on an inaccurate assumption that is not always applicable to maltodextrins.  DP = 100/DE is merely a model, not an inherent fact for all maltodextrins.  Consequently, the glucose moieties per gluconic acid moiety calculations shown in the declaration (based on said model) are not necessarily inherent in the originally filed disclosure.  
	Saavedra-Leos et al. contradict the assumption made in the declaration that DP is always 100/DE.3  DE and DP do not always follow the DP = 100/DE relationship espoused by Philipp because, inter alia, maltodextrin can be linear or branched (Saavedra-Leos, page 21069).  Thus, higher DE could be due to higher percentage of branching, which allows for more available functional groups (id.).  Saavedra-Leos’ experimental results show a “linear increase in the DP as the DE was increased” (page 21069, bottom) (emphasis added), which contradicts the inverse relationship of DP = 100/DE.  Moreover, “there is not a direct relation between the DP and DE.” (page 21070).  
	Therefore, the number of glucose moieties per gluconic acid moiety in the oxidized maltodextrin ligand would not be inherently from about 5 to about 20 as currently claimed, because DP is not inherently between 5 and 20.  DP can vary outside of that range, as evidenced by Saavedra-Leos et al.  

(2) Oxidized maltodextrin is not necessarily a terminally oxidized maltodextrin (see Saavedra-Leos et al.), so the claimed ratio of glucose moiety to gluconic acid moiety reads on maltodextrin that could have a DE outside the originally disclosed 2-20 range

Having “about 5 to about 20 glucose moieties per gluconic acid moiety” in the oxidized maltodextrin ligand, as claimed, could be the result of having 1, 2, or more gluconic acid moieties in the oxidized maltodextrin ligand.  Thus, the same ratio of 5 glucose moieties per gluconic acid moiety, for example, could be due to 5 glucose moieties and 1 gluconic acid moiety or 20 glucose moieties and 4 gluconic acid moieties.  Therefore, the claimed ratio is readable on maltodextrins that are outside the originally disclosed maltodextrins, i.e. a  maltodextrin that has a DE between 5 and 20, or a mixture of maltodextrins having DE between 5 and 20 but DE of each individual maltodextrin in the mixture is between 2 and 40.  It is not precisely predictable what the DE of various maltodextrins such as branched maltodextrins would be that produce oxidized maltodextrin that meet the claimed ratio of 5 to 20, and the current claim language fails to limit the starting maltodextrin and oxidized maltodextrin as originally disclosed.  
(3) The “about” modifier in the claim language, “about 5 to about 20,” expands the scope of the original disclosure.  There is no original description of metes and bounds of “about” as a modifier of the number of glucose moieties per gluconic acid moiety in the oxidized maltodextrin.  
For these reasons, Applicant’s arguments and declaration evidence are deemed unpersuasive.  The claims fail to find adequate written descriptive support from the original disclosure.  

Effective filing date of claims 71-84 and 99-100
  Because the claims fail to find written description support from the originally filed disclosure for the reasons set forth above, claims 71-84 and 99-100 do not obtain the benefit of any earlier filed applications.  For the purpose of applying prior art, the filing date of this application, 4/19/2019, shall be used. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 71-98 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Geisser et al. (US 7,612,109, Geisser '109 hereinafter).  
	It is noted for the record that this ground of rejection is directed to subject matter that finds written description support from the original disclosure of the instant application (16/389,234), i.e. subject matter that is encompassed by the current claims and the cited document.  
	Geisser '109 issued from the seminal U.S. application from which the instant application shares lineage.  The specification of both Geisser '109 and the instant application are the same, so substantially same subject matter is explicitly disclosed by Geisser '109.  See in Geisser '109, Examples 1-8; claims 1-27; column 4, lines 3-65.
	Independent claim 71 encompasses a composition comprising an iron (III) carbohydrate complex that reads on the complexes explicitly disclosed in Examples 1-8 of Geisser '109.  The complex is thus anticipated by Geisser '109, and the remaining disclosure from the same specification disclosure of Geisser '109 (Examples 1-8; claims 1-27; column 4, lines 3-65) anticipates all other claims.  
	Applicant’s arguments of 11/18/2021 rely on the declaration by Philipp, which has been discussed above as being unpersuasive.  Consequently, the claims are not entitled to the earlier priority date, and this ground of rejection is still deemed proper.   
  
Claims 71-98 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Geisser et al. (US 9,376,505, Geisser '505 hereinafter).  
It is noted for the record that this ground of rejection is directed to subject matter that finds written description support from the original disclosure of the instant application (16/389,234), i.e. subject matter that is encompassed by the current claims and the cited document.  
	Geisser '505 issued from the grandparent application of the instant application.  The specification of both Geisser '505 and the instant application are the same, so substantially same subject matter is explicitly disclosed by Geisser '505.  See in Geisser '505, Examples 1-8; claims 1-36; column 4, line 17 to column 5, line 12.
	Independent claim 71 encompasses a composition comprising an iron (III) carbohydrate complex that reads on the complexes explicitly disclosed in Examples 1-8 of Geisser '505.  The complex is thus anticipated by Geisser '505, and the remaining disclosure from the same specification disclosure of Geisser '505 (Examples 1-8; claims 1-27; column 4, line 17 to column 5, line 12) anticipates all other claims.  
Applicant’s arguments of 11/18/2021 rely on the declaration by Philipp, which has been discussed above as being unpersuasive.  Consequently, the claims are not entitled to the earlier priority date, and this ground of rejection is still deemed proper.   

Claims 71-98 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Geisser et al. (US 10,519,252, Geisser '252 hereinafter).  
It is noted for the record that this ground of rejection is directed to subject matter that finds written description support from the original disclosure of the instant application (16/389,234), i.e. subject matter that is encompassed by the current claims and the cited document.  
	Geisser '252 issued from the immediate parent application of the instant application.  The specification of both Geisser '252 and the instant application are the same, so substantially same subject matter is explicitly disclosed by Geisser '252.  See in Geisser '252, Examples 1-8; column 4, line 12 to column 5, line 18.
	Independent claim 71 encompasses a composition comprising an iron (III) carbohydrate complex that reads on the complexes explicitly disclosed in Examples 1-8 of Geisser '252.  The complex is thus anticipated by Geisser '252, and the remaining disclosure from the same specification disclosure of Geisser '252 (Examples 1-8; column 4, line 12 to column 5, line 18) anticipates all other claims.  
Applicant’s arguments of 11/18/2021 rely on the declaration by Philipp, which has been discussed above as being unpersuasive.  Consequently, the claims are not entitled to the earlier priority date, and this ground of rejection is still deemed proper.   

Claims 99 and 100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geisser et al. (US 7,612,109).
It is noted for the record that this ground of rejection is directed to subject matter that finds written description support from the original disclosure of the instant application (16/389,234), i.e. subject matter that is encompassed by the current claims and the cited document.  
Geisser '109 issued from the seminal U.S. application from which the instant application shares lineage.  The specification of both Geisser '109 and the instant application are the same, so substantially same subject matter is explicitly disclosed by Geisser '109.  See in Geisser '109, Examples 1-8; claims 1-27; column 4, lines 3-65.  Human treatment with an aqueous medicament is disclosed (column 4, lines 38-48).  
The difference between the claimed invention and Geisser et al. is that Geisser et al. do not explicitly claim or exemplify a method for treating an iron deficiency in a human.  However, human treatment is clearly taught, so the ordinary skilled artisan would have found it obvious to treat humans as claimed.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited reference.  
Additional grounds of rejection under pre-AIA  35 U.S.C. 103(a) over US Patents 9,376,505, 10,519,252, or 11,123,321 are not being made in this Office action because they would be repetitive and cumulative in view of the above ground of rejection.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
    

    
        1 Non-Patent Literature Citation No. CR**, page 6 of 17 in the IDS filed on 4/19/2019.   
        2 Hereinafter, DE is dextrose equivalent, and DP is degree of polymerization.  
        3 The article by Saavedra-Leos et al. is shown to answer Applicant’s arguments, in particular the statements made in the declaration of 11/18/2021.